Exhibit 10.3

 

 

December 3, 2004

 

 

By Hand Delivery

 

 

Mr. Brian D. Henderson

 

 

Dear Brian:

 

As you know, at the time I became President and CEO of Vastera, I informed our
Board of Directors, our employees, and the investment community that I expected
we would need between 18 and 24 months to implement the changes necessary to
recharge the growth of the Company.  The first 12 months of this turnaround
period has been extremely challenging, and looking forward, I expect the next 12
months to be no less challenging.

 

On behalf of the Board of Directors and myself, I want to let you know that we
view you as being instrumental to the Company as we continue to confront and
master the challenges that face us.  Because we value you and the contributions
that you have made to the Company in the past and as a means of ensuring that
you will continue to make such contributions in the future, the Company is
offering you a retention bonus in the amount of $125,000 (the “Retention
Amount”).

 

In addition to your regular compensation, so long as you remain employed by the
Company through September 1, 2005, you will be paid the Retention Amount. 
Additionally, if anytime prior to September 1, 2005: (i) the Company terminates
your employment for any reason other than “for cause” (which is defined below)
or (ii) you resign from the Company with “good reason” (which is defined below),
you will be guaranteed payment of the Retention Amount. Payment of the Retention
Amount shall be made in a single lump sum, subject to all federal and state
statutory withholdings, in the September 15, 2005 payroll run or, if your
employment has been terminated in the manner described above, in the next pay
period immediately following the termination of your employment.

 

For purposes of this retention letter “for cause” shall mean

(a)          your conviction of, or the entry of a pleading of guilty or nolo
contendere (no contest) by you to, any crime involving moral turpitude that may
reasonably adversely reflect on the Company or any felony;

(b)   any willful misconduct engaged in by you in connection with your duties or
your willful failure to use reasonable effort to perform substantially your
responsibilities in the best interest of the Company, except in cases involving
your mental or physical incapacity or disability; provided however, that the
Company may terminate your employment pursuant to this subsection (b) only

 

--------------------------------------------------------------------------------


 

after you fail correct or cure, or to commence and continue to pursue the
correction or curing of, such refusals within 30 days after receipt by you of
written notice from the Company of each specific claim of any such misconduct or
failure.  You shall have the opportunity to appear before the President and CEO
to discuss such written notice during such 30-day period.  “Willful misconduct”
and “willful failure to perform” shall not include actions or inactions on the
part of the Employee that were taken or not taken in good faith by the Employee;
and

(c)          the committing of any act of fraud, material dishonesty, or gross
misconduct in connection with the Company by you.

 

 

For purposes of this retention letter “good reason” shall mean:

 

(a)          a material change in your reporting responsibilities;

(b)         a substantial diminution of your responsibilities;

(c)          any reduction in your level of compensation without the approval of
the Employee; or

(D)       a transfer of your work location for purposes of performing your
duties hereunder to a location that is beyond a 40-mile radius from your present
work location.

 

This letter contains the entire agreement with regard to the Company’s
obligation to make a retention payment and what will be expected of you to
receive the Retention Amount.

 

I want to personally thank you for your past contributions to the Company and
your continuing cooperation going forward.

 

 

 

Sincerely,

 

 

 

Timothy A. Davenport

 

President and CEO

 

AGREED and ACCEPTED:

 

BRIAN D. HENDERSON

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

 